In contempt proceedings the defendant was committed to jail for failing to comply with orders in respect to alimony and was fined $360. By order of the Special Term he was released from custody on condition that he pay the fine, and payments of alimony *851were suspended for a time. The wife appeals from that part of the order which suspends the payment of alimony until May 1,1936, pursuant to sections 1170 and 1172-a of the Civil Practice Act. Order in so far as an appeal is taken therefrom affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ., concur.